DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-12 are rejected under 35 U.S.C. 102a(1) as being anticipated by Seo et al.(US Pat. 8,442,022).
In claims 7,10,11 Seo et al. discloses a terminal comprising: a processor that maps an encoded bit sequence of an uplink control information firstly in a layer direction of a resource of an uplink shared channel, secondly in a frequency direction of the resource, and thirdly in a time direction of the resource; and a transmitter that transmits the uplink control information in the resource ( see col.6; lines 41-65; a method of transmitting ACK/NACK using a plurality of layers through a PUSCH ( layer direction of a resource of an uplink shared channel); the ACK/NACK is encoded to generate into bits corresponding to QAM symbols (see col.5; lines 5-15; encoded bit sequence of UCI). IN col.9; lines 50-55; the CQI/PMI ( Uplink control information) is transmitted through a 
In claim 8, Seo et al. discloses wherein the uplink control information includes at
least one of a Hybrid Automatic Repeat reQuest-Acknowledgement (HARQ-ACK) (see col.10; lines 44-46; control information includes ACK/NACK) and a Channel State Information (CSI) (see col.10; lines 44-46; the control information includes CQI).
In claims 9,12 Seo et al. discloses the processor maps an encoded bit sequence
of data firstly in the layer direction of the resource of the uplink shared channel, secondly in the frequency direction of the resource, and thirdly in the time direction of the resource (see col.5; lines 7-15; the ACK/NACK is encoded to generate into bits corresponding to QAM symbols (mapping the encoded bit sequence of UCI). IN col.9; lines 50-55 and col.10; lines 44-46; the control information ACK/CSI ( Uplink control information) is transmitted through a plurality of layers using time and frequency resources ( frequency direction of the resource, and a time direction of the resource)). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeda et al. (US Pat.11,005,631; User Terminal, Radio Base station and Radio Communication Method).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/            Primary Examiner, Art Unit 2413